 

 

 

 

 

FLIR SYSTEMS, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

 

 

 

 

EFFECTIVE JANUARY 1, 2001

AS AMENDED AND RESTATED EFFECTIVE October 22, 2009

This FLIR Systems, Inc. Supplemental Executive Retirement Plan (the "Plan") was
originally adopted effective January 1, 2001. The Plan is intended to promote
the best interests of the Company by enabling the Company to retain in its
employ those key employees who have materially contributed to the success of the
business through their outstanding efforts. Throughout the Plan, the term
"Company" shall mean FLIR Systems, Inc., but shall also include wherever
applicable (with such applicability determined solely in the discretion of the
Committee) any entity that is directly or indirectly controlled by the Company.
The Plan was amended and restated effective January 1, 2005 for the purpose of
complying with Section 409A of the Code and the Treasury Regulations and other
guidance issued thereunder, and is further amended and restated effective
October 22, 2009 to cause the benefits previously grandfathered under Section
409A of the Code instead to comply with Section 409A of the Code, and to clarify
the Plan in certain respects.

ARTICLE 1
DEFINITIONS

Whenever used herein, the masculine pronoun shall be deemed to include the
feminine, and the singular to include the plural, unless the context clearly
indicates otherwise. The following definitions shall govern the Plan:

 1.  "Account" means the account established under the Plan for each Employee to
     which the benefit amounts and Account Earnings under Article III shall be
     separately credited.
 2.  "Account Earnings" means the earnings which shall be credited to Employee
     Accounts pursuant to Article III.
 3.  "Board of Directors" or "Board" means the Board of Directors of FLIR
     Systems, Inc.
 4.  "Cause" means an Employee's:
      a. Willful engagement in any misconduct in the performance of his duties
         that materially harms the Company, monetarily or otherwise;
      b. Performance of any act which, if known to the Company's customers,
         clients or shareholders, would materially and adversely affect the
         Company's business; or
      c. Willful and substantial nonperformance of assigned duties (other than
         any such failure resulting from the Employee's incapacity due to
         physical or mental illness) which has continued after the Board has
         given written notice of such nonperformance to the Employee, which
         notice specifically identifies the manner in which the Board believes
         that the Employee has not substantially performed his duties and which
         indicates the Board's intention to terminate the Employee's employment
         because of such nonperformance. For purposes of (a) and (c) above, no
         act or omission on the Employee's part shall be deemed "willful" if
         committed or omitted in good faith and with a reasonable belief that
         his action was in the best interest of the Company.

 5.  "Change of Control" means a merger or consolidation to which the Company is
     a party if the individuals and entities who were shareholders of the
     Company immediately prior to the effective date of such merger or
     consolidation have beneficial ownership (as defined in Rule 13d-3 under the
     Securities Exchange Act of 1934) of less than fifty percent (50%) of the
     total combined voting power for election of directors of the surviving
     corporation immediately following the effective date of such merger or
     consolidation; provided that any such transaction shall constitute a Change
     of Control only if it qualifies as a change in ownership of the Company, a
     change in effective control of the Company, or a change in ownership of a
     substantial portion of the assets of the Company as such terms are defined
     in Treasury Regulation Section 1.409A-3(i)(5)(v), (vi), and (vii),
     respectively.
 6.  "Code" means the Internal Revenue Code of 1986, as amended.
 7.  "Committee" means the Compensation Committee of the Board of Directors of
     the Company.
 8.  "Compensation" means the salary, bonus (including the value on the date of
     grant of any Company stock received in lieu of bonus) and commissions paid
     to an Employee during the Plan Year and considered to be "wages" for
     purposes of federal income tax withholding, before reduction for salary
     reduction contributions under Section 401(k) of the Code, or amounts
     deferred under any other deferral arrangements. Compensation does not
     include expense reimbursements, severance pay, any partial year prorated
     bonus payment, any form of noncash compensation or benefits, group life
     insurance premiums, income from the vesting or exercise of equity awards or
     other receipt of company stock (other than stock received in lieu of
     bonus), payments triggered by a change of control under employment
     agreements or other agreements between an Employee and the Company, or any
     other payments or benefits other than normal salary, bonus, or commissions.
 9.  "Disability" means the Employee is, by reason of any medically determinable
     physical or mental impairment that can be expected to result in death or
     can be expected to last for a continuous period of not less than 12 months,
     receiving income replacement benefits for a period of not less than three
     months under an accident and health plan covering the employees of the
     Company.
 10. "Early Retirement" means termination of employment with the Company at or
     after age 55 with at least five full years of prior service with the
     Company.
 11. "Earnings Rate" means the interest rate to be applied to Employee Accounts.
     The Earnings Rate shall be used to determine Account Earnings which will be
     compounded quarterly. The Earnings Rate shall equal the prime lending rate
     plus 200 basis points and shall be established at the end of each quarter
     for the following quarter. The Earnings Rate shall be communicated to
     Employees after it is established each quarter. After a Change of Control,
     the Earnings Rate may not be reduced below the Earnings Rate in effect on
     the date of the Change of Control.
 12. "Effective Date" means January 1, 2001.
 13. "Employee" means a highly compensated or key management employee who has
     been nominated by the CEO and approved by the Committee as eligible to
     participate in this Plan.
 14. "Minimum Benefit" means an Employee's Minimum Benefit, determined under
     Section 4.2 of the Plan.
 15. "Normal Retirement" means termination of employment with the Company at or
     after age 60.
 16. "Plan" shall mean this FLIR Systems, Inc. Supplemental Executive Retirement
     Plan, as it may be amended from time to time.
 17. "Plan Year" means the 12-month period commencing on January 1 and ending on
     December 31.
 18. "Specified Employee" means each Employee who participates in the Plan and
     is a "specified employee," within the meaning of regulations under Section
     409A of the Code.

     ARTICLE II

     
     ELIGIBILITY
     
     

     Eligible Persons
     . Eligibility for participation in the Plan shall be limited to the Chief
     Executive Officer of the Company (the "CEO") and employees of the Company
     on its U.S. payroll who report directly to the CEO and who are nominated as
     eligible to participate by the CEO and approved by the Committee in its
     sole discretion. Individuals who are eligible shall be notified by the
     Company in writing as to their eligibility to participate in the Plan.
 19. Commencement of Participation. The initial group of eligible Employees
     began participating in the Plan on Effective Date. Employees who became or
     become eligible after the Effective Date have begun, or shall begin,
     participation in the Plan on the date chosen by the Committee.
 20. Termination of Participation. Active participation in the Plan shall end
     when an Employee's employment terminates for any reason. Upon termination
     of employment, an Employee shall remain an inactive participant in the Plan
     until all of the benefits to which he or she is entitled hereunder have
     been paid in full.

     ARTICLE III
     PLAN ACCOUNTS

     Retirement Account
 21. A separate Account shall be established for each eligible Employee. All
     Accounts will be maintained on the books of the Company and the Company is
     under no obligation to segregate any assets to provide for the Accounts
     established under the Plan.
 22. After the Effective Date, on the last day of each Plan Year, Accounts of
     active Employees shall be credited with an amount equal to 10% of the
     Employee's Compensation paid to the Employee during the Plan Year.
 23. At the end of each calendar quarter, Employee Accounts will be credited
     with Account Earnings which shall be compounded quarterly. Account Earnings
     shall continue to be credited to the Account as long as an Employee has a
     positive Account balance.
 24. Each Employee's Account as of the end of each quarter shall consist of the
     amounts credited under Section 3.1(b) plus Account Earnings under Section
     3.1(c).

Account Vesting
.
 a. Accounts of Employees who are younger than 50 years old upon initially
    becoming a Plan participant shall vest at the rate of ten percent (10%) for
    each full year of participation in the Plan. Vesting increases shall occur
    on the first day of the Plan Year following the year in which the vesting
    increase is earned.
 b. Accounts of Employees who are age 50 or older upon initially becoming a Plan
    participant shall vest ratably over the number of years between the
    Employee's age at the end of the first Plan Year of participation and age
    60. (Example: An Employee is age 56 on the last day of the first Plan Year
    of participation. Such Employee will vest in the Plan benefit over 4 years,
    with 1/4 of such vesting occurring upon completion of each year of
    participation in the Plan). Such ratable vesting shall take into account any
    additional service credits received under Sections 3.2(c) or (d) below.
    (Example: The same Employee receives 5 years of prior service credits under
    Section 3.2(c) which results in an initial vesting percentage of 25%. Such
    Employee will achieve the remaining 75% vesting in equal increments over the
    following four years of participation in the Plan). Vesting increases shall
    occur on the first day of the Plan Year following the year in which the
    vesting increase is earned.
 c. Employees with prior years of service with the Company shall receive vesting
    credits of 5% for each full year of prior service with the Company, to a
    maximum additional vesting of twenty-five percent (25%).
 d. In its sole discretion, the Committee may grant an Employee additional
    vesting credits for service at a company acquired by the Company. Such prior
    service credits shall be granted upon entry into the Plan and shall be
    communicated to the Employee at that time. Additional vesting credits under
    this section and Section 3.2(c) shall not exceed twenty-five percent (25%)
    in total.
 e. If an Employee terminates employment for any reason prior to Normal
    Retirement, death, or Disability, the Employee will forfeit the non-vested
    portion of his Account. Amounts forfeited under the Plan shall not be
    credited to Accounts of other Employees, but shall reduce the liability of
    the Company under the Plan.
 f. In the event an Employee terminates employment with the Company at Normal
    Retirement or on account of death or Disability, the Employee shall be fully
    vested in his or her Account and no part of such Account may be thereafter
    forfeited under Section 3.2(e).
 g. In the event of a Change of Control, all Employees shall be fully vested in
    their Accounts, and no amounts shall thereafter be forfeited under Section
    3.2(e).

No Withdrawal
. Amounts credited to an Employee's Account may not be withdrawn or borrowed by
the Employee and shall be paid to the Employee only in accordance with the
provisions of this Plan.

ARTICLE IV
DISTRIBUTION OF PLAN BENEFITS

Retirement Benefit
. An Employee who terminates employment with the Company as a result of Early
Retirement, Normal Retirement or within two years after a Change of Control,
shall be entitled to receive payment of his or her vested Account balance,
payable in a lump sum payment
within 60 days after the date of the Employee's termination (subject to the
application of Section 4.7 with respect to Specified Employees). Valuation of
the Account shall occur on the last day of the month prior to the month in which
the payment will occur. Minimum Retirement Benefit.
 a. Employees who terminate employment with the Company as a result of Early
    Retirement, Normal Retirement, death, or Disability shall be entitled to
    receive a minimum retirement benefit equal to the greater of the amount
    determined under Section 4.1 or under Section 4.2(b). Such benefit shall be
    in lieu of the benefit determined under Section 4.1.
 b. The minimum retirement benefit under the Plan shall be equal to one hundred
    eighteen percent (118%) of the lump sum present value of a hypothetical
    stream of installments payable annually for 20 years and commencing 60 days
    after the date of the Employee's retirement, death or termination due to
    Disability, with each such installment payment equal to twenty-five percent
    (25%) of the greater of:
     i.   the Employee's Compensation received during the final 12 full months
          of employment (but taking into account only the most recent annual
          bonus payment if the Employee received more than one annual bonus
          payment during such 12-month period),
     ii.  the average of the Employee's two highest full calendar years of
          Compensation while an employee, or
     iii. the Employee's highest Compensation received in any one of the five
          full calendar years preceding Normal Retirement.

 c. All determinations of present value hereunder shall be determined solely by
    an actuary appointed by the Committee, based on the average of the interest
    rates that the actuary determines were used for purposes of calculating the
    premiums on three quotes, solicited by the Company and received within 60
    days prior to the date of payment, for an annuity contract providing for the
    payment of the minimum retirement benefit in the form of a hypothetical
    stream of installments payable annually for 20 years and commencing 60 days
    after the date of the Employee's retirement, death or termination due to
    Disability. All such determinations shall be binding on the Company, each
    Employee or beneficiary, and all other persons.
 d. For Employees who terminate as a result of Early Retirement, the amount of
    the hypothetical installment payments determined under Section 4.2(b) shall
    be reduced by six percent (6%) for each full or partial year prior to age 60
    in which the termination occurs. If an Employee who is eligible for Early
    Retirement terminates within two (2) years after a Change of Control, the
    six percent (6%) benefit reduction shall not be applied and the benefit
    determined under this Section 4.2(d) shall be increased by 5% for each year,
    or partial year, by which the Employee's age at termination is less than age
    60.

Pre-retirement Termination.
Death
. If an Employee dies while employed by the Company or before distributions have
commenced, the Employee's benefit shall be payable to the beneficiary or
beneficiaries selected by the Employee. The benefit shall be paid in a lump sum
cash amount to the Employee's beneficiary within 60 days after the Employee's
death. In the event the Employee has not designated a beneficiary at the date of
Employee's death, the benefit will be payable to the Employee's estate.
Disability
. In the event the Employee terminates employment as a result of a Disability
such Employee shall be entitled to receive payment of his Account balance in a
lump sum cash amount within 60 days after the date of the Employee's termination
(subject to the application of Section 4.7 with respect to Specified Employees).
Termination for Cause
. In the event the Employee's employment terminates for Cause, the Employee's
benefit shall be equal to his vested Account balance on the date of termination.
Such Employee shall not be entitled to the minimum benefit provided under
Section 4.2. The Employee's Account balance shall be paid in a lump sum within
60 days after termination (subject to Section 4.7 with respect to Specified
Employees). During the two-year period following a Change of Control, this
provision shall not apply and the Employee's benefit instead shall be payable
pursuant to Section 4.1 of the Plan.
Other Termination
. In the event the Employee's employment terminates for reasons other than Early
Retirement, Normal Retirement, Death, or Disability, the Employee's benefit
shall be equal to his vested Account balance. Such Employee shall not be
entitled to the minimum benefit provided under Section 4.2. The benefit
hereunder shall be paid in a lump sum within 60 days after termination (subject
to Section 4.7 with respect to Specified Employees). Valuation of the Account
shall occur on the last day of the month prior to the month in which the payment
will occur.

During the two-year period following a Change of Control, this provision shall
not apply and the Employee's benefit instead shall be payable pursuant to
Section 4.1 of the Plan.

Payment of Benefit Upon Change of Control. Within 30 days after a Change of
Control, the Company shall provide for the accrued benefits under the Plan to be
paid to each Employee in a lump sum cash amount. In the event that an Employee
accrues additional benefits under the Plan after the benefit is paid hereunder,
such additional benefits shall be paid within 60 days after the date of the
Employee's termination of employment. Tax Withholding. All payments under this
Plan shall be subject to all applicable withholding for state and federal income
tax and to any other federal, state or local tax which may be applicable
thereto. Payment to Guardian. If a Plan benefit is payable to a minor or a
person declared incompetent or to a person incapable of handling the disposition
of the benefit, the Committee may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or person. The Committee may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge the
Company and Committee with respect to such benefits. Payments to Specified
Employees. In the case of a Specified Employee who is entitled to receive
payment under the Plan as a result of termination from the Company for any
reason other than Death, such payment shall be paid within 10 days after the
first day of the seventh month following the Specified Employee's termination
date.

ARTICLE V
ADMINISTRATION

Administration of the Plan. The Plan shall be administered by the Committee. The
Committee shall have the authority to make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions including interpretations of the Plan, as may
arise in connection with the Plan.

5.2 Delegation of Administration. The Committee may from time to time, employ
other agents and delegate to them such administrative duties as it sees fit, and
may from time to time consult with counsel who may be counsel to the Company.

5.3 Administration Procedures. The Committee may from time to time establish
rules and regulations for the administration of the Plan and adopt standard
forms for such matters as beneficiary designations, elections and applications
for benefits, provided such rules and forms are consistent with the provisions
of the Plan.

5.4 Binding Effect of Committee Decisions. All determinations of the Committee
shall be binding on all parties. In construing or applying the provisions of the
Plan, the Company shall have the right to rely upon a written opinion of legal
counsel, which may be independent legal counsel or legal counsel regularly
employed by the Company, whether or not any question or dispute has arisen as to
any distribution from the Plan.

5.5 Books and Records. The Committee shall be responsible for maintaining the
books and records for the Plan. Each Employee or his or her beneficiary shall be
notified quarterly of the amount in his or her Account.

5.6 Indemnification. The Company shall indemnify and hold harmless the members
of the Committee against any and all claims, loss, damage, expense or liability
arising from any action or failure to act with respect to this Plan, except in
the case of gross negligence or willful misconduct.

ARTICLE VI
CLAIMS PROCEDURE

Claims Procedure. If a claim for benefits under the Plan is denied in whole or
in part, the claimant will be notified by the Committee within 60 days of the
date the claim is delivered to the Committee. A claim that is not acted upon
within 60 days may be deemed by the claimant to have been denied. The
notification will be written in understandable language and will state:
 a. specific reasons for denial of the claim,
 b. specific references to Plan provisions on which the denial is based,
 c. a description (if appropriate) of any additional material or information
    necessary for the claimant to perfect the claim and why such material or
    information is necessary, and
 d. an explanation of the Plan's review procedure.

Time Limit for Claim Submission. No claim shall be valid unless it is submitted
within 60 days following the receipt of the disputed Plan benefit or the denial
of a Plan benefit. Review of Claims Denials. Within 60 days after a claim has
been denied, or deemed denied, the claimant or his or her authorized
representative may make a request for a review by submitting to the Committee a
written statement requesting a review of the denial of the claim, setting forth
all of the grounds upon which the request for review is based and any facts in
support thereof, and setting forth any issues or comments which the claimant
deems relevant to the claim. The claimant may review pertinent documents
relating to the denial. The Committee shall make a decision of review within 60
days after the receipt of the claimant's request for review or receipt of all
additional materials reasonably requested by the Committee from the claimant,
unless an extension of time for processing a review is required, in which case
the claimant will be notified and a decision will be made within 120 days of
receipt of the request for review. The decision will be in writing, and in
understandable language. It will give specific references to the Plan provisions
on which the decision is based. The decision of the Committee on review shall be
final and conclusive upon all persons if supported by substantial evidence.

ARTICLE VII
MISCELLANEOUS

Nontransferability. The right of an Employee or any other person to the payment
of any benefits under this Plan shall not be assigned, transferred, pledged or
encumbered. Unfunded Plan. This Plan is intended to be an unfunded plan
maintained primarily to provide deferred compensation for a select group of
management or highly compensated employees within the meaning of Sections 201,
301, and 401 of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), and therefore to be exempt from the provisions of Parts 2, 3, and 4
of Title I of ERISA. No Employee or any other person shall have any interest in
any fund or in any specific asset or assets of the Company by reason of this
Plan, or for any other reason, or have any right to receive any distributions
under the Plan except as and to the extent expressly provided under the Plan.
Employees are general creditors of the Company with regard to the amounts owed
pursuant to the Plan. Binding Effect. This Plan shall be binding upon and inure
to the benefit of the Company, its successors and assigns and each Employee and
his heirs, executors, administrators and legal representatives. No Rights as
Employee. Nothing contained herein shall be construed as conferring upon any
Employee the right to continue in the employ of the Company as an employee.
Reimbursement of Costs. If the Company, Employee or a successor in interest to
either of the foregoing, brings legal action to enforce any of the provisions of
this Plan, the prevailing party in such legal action shall be reimbursed by the
other party, the prevailing party's costs of such legal action including,
without limitation, reasonable fees of attorneys, accountants and similar
advisors and expert witnesses. Any reimbursement payable by the Company to an
Employee pursuant to this Section 7.5 shall be conditioned on the submission by
the Employee of all expense reports reasonably required by the Company, and
shall be paid to the Employee within 30 days following the receipt of such
expense reports, but in no event later than the last day of the calendar year
following the calendar year in which Employee incurred the reimbursable expense.
Any amount of expenses eligible for reimbursement during a calendar year shall
not affect the amount of expenses eligible for reimbursement during any other
calendar year. The right to any reimbursement pursuant to this Section 7.5 shall
not be subject to liquidation or exchange for any other benefit. Applicable Law.
This Plan shall be construed in accordance with and governed by the laws of the
State of Oregon. Entire Agreement. This Plan and any applicable enrollment forms
constitute the entire understanding and agreement with respect to the Plan, and
there are no agreements, understandings, restrictions, representations or
warranties among Employee and the Company other than those as set forth or
provided for therein. Trusts. At its discretion, the Company may establish one
or more trusts, with such trustees as the Board may approve, for the purpose of
providing for the payment of Plan benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Company's creditors. To the extent any benefits provided under the Plan are
actually paid from any such trust, the Company shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Company.  Termination or Amendment
of Plan.
 a. Prior to a Change of Control, this Plan may be amended by the Company at any
    time in its sole discretion by resolution by its Board; provided however
    that no amendment may reduce the amount credited to an Employee's Account on
    the date of such amendment or accelerate or delay the time at which benefits
    shall be paid to an Employee or beneficiary pursuant to the Plan, except as
    permitted under Section 409A.
 b. Prior to a Change of Control, the Company reserves the right to terminate
    the Plan in its entirety at any time. If the Plan is terminated, the
    Committee may accelerate the payment of benefits to the Employee only to the
    extent permitted under Proposed Treasury Regulation 1.409A-3(j)(4)(ix)(A),
    (B), or (C). If the Plan is terminated under this Section 7.9(b) all
    benefits shall be valued as of the date of termination and paid at the
    earliest time allowed under such regulations.
 c. After a Change of Control the Plan may not be amended or terminated without
    the prior written consent of a majority of Plan participants.

Section 409A The Plan is intended to comply with the requirements of Section
409A of the Code, and shall be interpreted and construed consistently with such
intent. In the event the terms of this Agreement would subject any Employee to
taxes or penalties under Section 409A of the Code ("409A Penalties"), the
Company may amend the terms of the Plan to avoid such 409A Penalties, to the
extent possible. To the extent any amounts under this Plan are payable by
reference to Employee's "termination of employment," such term shall be deemed
to refer to the Employee's "separation from service," within the meaning of
Section 409A of the Code.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by a duly
authorized officer on this 21st day of October, 2009.

FLIR SYSTEMS, INC.

By: /s/ Anthony L. Trunzo
Anthony L. Trunzo
Senior Vice President, Corporate Strategy and Development
